Citation Nr: 0110241	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-27 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for 
dermatitis of the feet.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

Service connection for dermatitis of the feet was granted in 
an October 1969 VA rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Albuquerque, New 
Mexico.  A noncompensable disability rating was assigned. 

The  VA Regional Office in Phoenix, Arizona (the RO) denied 
the veteran a compensable rating for dermatitis of the feet 
in February 1997, and the veteran appealed.  He presented 
testimony during a hearing which was held at the RO in 
February 2001 before the undersigned traveling member of the 
Board of Veterans' Appeals (the Board).  


REMAND

The veteran is seeking an increased disability rating for his 
service-connected skin condition.  For the reasons which will 
be explained below, the Board finds that a remand is 
necessary.

Relevant law

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (the VCAA), 
which requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

The VCAA further requires that VA obtain all relevant records 
(including private records) identified by the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103). 

Reasons for remand

The veteran submitted VA medical records at the time of his 
February 2001 hearing, without signing a waiver of the RO's 
original consideration.  See 38 C.F.R. § 20.1304(c) (2000).  
The records are pertinent to the claim at issue.  The 
provisions of law require that the case be remanded so that 
the RO may consider these records in the first instance.  See 
also 38 C.F.R. § 19.9 (2000).

Moreover, during his hearing, the veteran provided testimony 
indicating that there may be additional outstanding VA 
medical records.  Attempts should be made to obtain these 
records.   See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The veteran's last VA examination for his service-connected 
dermatitis of the feet was in December 1996.  During the 
hearing which was held at the RO in February 2001, he 
indicated that he had a rash on his feet which itched and 
cracked and which he scratched most of the time.  Moreover, 
in essence, he asserted that his skin disability is more than 
noncompensably disabling.  These assertions, which are to the 
effect that his service-connected disability has increased in 
severity since the last VA examination, warrant another VA 
examination.  See Proscelle v. Derwinski, 2 Vet.App. 629,631-
2 (1992).  

The Board notes that the veteran has failed to report for a 
VA dermatology examination in January 2000.  The reason for 
this is not clear.  The Board notes that the provisions of 
38 C.F.R. § 3.655 (2000) indicate that an increased rating 
claim may be denied when there has been a failure to report 
for such an examination.  See 38 C.F.R. § 3.655(b).  

The Board notes that "VA's duty to assist is not a one-way 
street, and that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Accordingly, the veteran is cautioned concerning the 
consequences which may arise from any failure to report for 
the VA dermatology examination which is being ordered.

This case is therefore remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
his representative to ascertain if the 
veteran has received any medical 
treatment for his service-connected 
dermatitis of the feet that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then attempt to 
obtain these records and associate them 
with the veteran's VA claims folder. 

2. The RO should schedule the veteran for 
a VA dermatology examination.  The 
veteran's VA claims folder should be made 
available to the physician prior to the 
examination. The examining physician 
should describe current manifestations of 
the veteran's service-connected 
dermatitis of his feet. The report of the 
examination should be associated with the 
veteran's VA claims folder.  

3.  The RO should take any other 
additional development action which it 
deems proper with respect to the claim at 
issue and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development of the claim.  Following 
such development, the RO should review 
and readjudicate the claim, including in 
light of the evidence the veteran 
submitted directly to the Board in 
February 2001 and any additional evidence 
received as a result of this remand.  If 
any such action does not resolve the 
claim, the RO should issue the veteran a 
Supplemental Statement of the Case.  The 
veteran should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


